Motion by the appellant to strike so much of the respondents’ brief as incorporates material which is not part of the record, on an appeal from an order of the Supreme Court, Queens County, dated January 2, 1991. The instant motion was held in abeyance by decision and order on motion of this Court dated December 4, 1991.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is,
Ordered that the motion is granted to the extent that material dehors the record is deemed stricken and has not been considered on appeal. Mangano, P. J., Thompson, Pizzuto and Joy, JJ., concur.